PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Schwartz, Derek, T.
Application No. 16/113,970
Filed: 27 Aug 2018
For: FLOW DIVERTING LIFT ELEMENT

:
:
:	DECISION ON PETITION
:
:



This is a decision on the petition to withdraw the holding of abandonment under 37 CFR 1.181, filed July 19, 2021.

The petition is GRANTED.

The above-identified application was held abandoned for failure to timely file a reply to the    non-final Office action, mailed August 21, 2020.  This Office action set a shortened statutory period for reply of three months.  The Office mailed a Notice of Abandonment on May 18, 2021.

A review of the application file reveals the presence of an Amendment, filed on February 23, 2021.  The Amendment was made timely by including a Certificate of Mailing dated February 20, 2021, and by including $370 for a three month extension of time (micro-entity rate).  As such, it is obvious that the Notice of Abandonment was mailed in error.

In view thereof, the holding of abandonment is withdrawn.

The application is being forwarded to Group Art Unit 3644 for consideration of the Amendment, timely filed on February 23, 2021.
							
Telephone inquiries related to this decision should be directed to the undersigned at (571)272-3207.
				
/Cliff Congo/
									
Cliff Congo			
Attorney Advisor
Office of Petitions